127 F.3d 1108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael C. SCHMIDT, Defendant-Appellant.
No. 97-30086.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 27, 1997.

Appeal from the United States District Court tar the District of Montana Donald W. Malloy, District Judge, Presiding
Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Michael Schmidt appeals his sentence far his guilty plea conviction to transfer of a machine gun in violation of 18 U.S.C. § 922(o).  Schmidt contends that the district court erred in refusing to grant him a two level reduction for being a minor participant pursuant to U.S.S.G. § 3B1.2(b)


3
A minor role adjustment "is warranted only where the defendant plays a role in the offense which makes him 'substantially less culpable than the average participant,' ... [and] the relevant comparison is that between the defendant's conduct and the conduct of his co-participants."  United States v. Benitez, 34 F.3d 1489, 1498 (9th Cir.1994) (quoting U.S.S.G. § 3B1.2, comment).  Here, Schmidt altered a legal handgun into an illegal machine gun and then transferred the gun to his co-defendant, and the co-defendant in turn sold the illegal gun to an undercover government agent.  The district court concluded that neither Schmidt nor his co-defendant was a "minor participant in the offense to which [Schmidt] has pled guilty."  "In light of the facts, the district court's refusal to apply a two level downward adjustment for minor participant status was not clearly erroneous."  United States v. Benitez, 34 F.3d at 1498.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate far publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3